Case 5:20-cv-00561-JAK-SHK Document 28 Filed 11/19/20 Page 1 of 2 Page ID #:270




   1                                                            JS-6
   2
   3
   4
   5
   6
   7
   8
   9
                               UNITED STATES DISTRICT COURT
  10
                           CENTRAL DISTRICT OF CALIFORNIA
  11
  12
       BENIGNO CONTRERAS,                    No. 5:20-cv-00561-JAK (SHKx)
  13
                  Plaintiff,
  14                                         ORDER RE STIPULATION AND
            v.                               JOINT REQUEST FOR ORDER
  15                                         DISMISSING PLAINTIFF'S
     COUNTY OF RIVERSIDE,                    CLAIMS AND ENTIRE CIVIL
  16 RIVERSIDE SHERIFF’S                     ACTION WITH PREJUDICE (DKT.
     DEPARTMENT, CHAD BIANCO, in             27)
  17 his individual and official capacity,
     DEPUTY VALDIVIAS, DEPUTY
  18 McBRIDE, and DEPUTY KIM and
     DOES 4-10, inclusive,
  19
                  Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 5:20-cv-00561-JAK-SHK Document 28 Filed 11/19/20 Page 2 of 2 Page ID #:271




   1         Based on a review of the Stipulation and Joint Request for Order Dismissing
   2 Plaintiff’s Claims and entire Civil Action with Prejudice (the “Stipulation” (Dkt. 27)),
   3 sufficient good cause has been shown for the requested relief. Therefore, the
   4 Stipulation is APPROVED as follows:
   5         1.    All of Plaintiff’s claims against Defendants COUNTY OF RIVERSIDE
   6 (erroneously named as both COUNTY OF RIVERSIDE and RIVERSIDE
   7 SHERIFF'S DEPARTMENT), CHAD BIANCO, DEPUTY VALDIVIAS, DEPUTY
   8 McBRIDE, AND DEPUTY KIM are hereby dismissed with prejudice.
   9         2.    To the extent that Plaintiff alleges any other claims against any other
  10 parties or DOES in this action, any and all such claims and causes of action are hereby
  11 dismissed with prejudice.
  12         3.    This entire action, including all claims by Plaintiff against any and all
  13 defendants, DOES and/or parties thereto, including all claims against any parties to
  14 the above entitled lawsuit, is hereby dismissed in its entirety with prejudice.
  15
  16 IT IS SO ORDERED.
  17
       Dated: November 19, 2020              _______________________________
  18
                                             John A. Kronstadt
  19                                         United States District Judge
  20
  21
  22
  23
  24
  25
  26
  27
  28
